Citation Nr: 1746442	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for service connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the Department of Veterans
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2016 the Board remanded the appeal for additional development, which has been completed.  An August 2016 rating decision increased the Veteran's disability rating for left ear hearing loss to 10 percent, effective March 10, 2009, the date of claim.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

The Veteran's service-connected left ear hearing loss is manifested by Level XI, and his nonservice-connected right ear is manifested by Level I in September 2009, and Level II thereafter. 

CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.383, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Higher Rating

The Veteran contends that he is entitled to an initial rating higher than 10 percent for left ear hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85 (f). 

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85 (f).  Special consideration is given to paired organs.  Compensation is payable as if both disabilities were service-connected where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. §§ 3.383 (a)(3), 4.85(f).  

Under 38 C.F.R. § 3.385, hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

A November 2009 rating decision granted service connection for left ear hearing loss with an evaluation of 0 percent effective March 10, 2009.  That rating was subsequently to 10 percent, effective from the date of claim.  

A September 2009 VA examination found the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 15, 70, and 70, and in the left ear were 105+ throughout.  The puretone threshold average in the right ear was 41 and in the left ear it was 105+ decibels.  Speech discrimination was 96 percent in the right ear and zero percent in the left ear.

On VA examination in October 2010 the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 20, 75, and 80, and in the left ear were 105+ throughout.  The puretone threshold average in the right ear was 48 and in the left ear it was 105+ decibels.  Speech discrimination was 86 percent in the right ear and CNT (could not test) in the left ear.   

On VA examination in August 2016 the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 20, 75, and 85, and in the left ear were 100+, 105+, 105+, and 105+.  The puretone threshold average in the right ear was 49 and in the left ear it was 104+ decibels.  Speech discrimination was 86 percent in the right ear and CNT in the left ear.  

The Veteran's September 2009, October 2010 and August 2016 2016 VA examination reports all show that the Veteran has hearing loss of 104+ or more across all measured decibels-1000 Hertz through 4000 Hertz-and Maryland CNC speech recognition scores of 0 percent.  The audiometry test results equate to Level XI in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for right ear hearing impairment found in Table VII, Level I in September 2009, and Level II in October 2010 and August 2016, and Level XI hearing in the left ear results in a disability rating of 10 percent.

The Board has no reason to doubt that the Veteran experiences hearing loss and acknowledges its regarding impact on his daily activities.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for a higher disability rating are simply not met for the period at issue.

In summary of all the foregoing, the Board finds an initial disability rating higher than 10 percent for left ear hearing loss is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected left ear hearing loss.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran meets the required percentage criteria.  The evidence does not reflect that the Veteran claims that the service-connected connected left ear hearing loss precludes employment so as to warrant a referral for extraschedular consideration.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected left ear hearing problems, and no further action pursuant to Rice is warranted.


ORDER

An initial rating higher than 10 percent for left ear hearing loss is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


